Case 7:19-cv-00863-EKD-JCH Document 91 Filed 02/08/21 Page 1of3 Pageid#: 435

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF VIRGINIA

ROANOKE DIVISION

TRAVIS WAYNE TOLLEY, )
Plaintiff )
)

v. ) CASE NO. 7:19-cv-00863
)
ALAN W. BUZZARD, BEN CALDWELL, )
and GREG GARDNER, )
Defendants. )

PLAINTIFF’S CORRECTED MEMORANDUM IN IN SUPPORT OF MOTION
TO FILE FOURTH AMENDED COMPLAINT

BACKGROUND

Plaintiff Travis Wayne Tolley offers this corrected memorandum! in support of his
Motion for Leave to file a Fourth Amended Complaint (the proposed Fourth Amended
Complaint is attached to the Motion for Leave to file a Fourth Amended Complaint as
EXHIBIT A).

LEGAL STANDARD

A party may move at any time to amend its Complaint by leave of the court, and "leave
shall be freely given when justice so requires." Fed. R. Civ. P. 15(a)(2). The Supreme Court has
declared that "this mandate is to be heeded," explaining that: [i]n the absence of any apparent or
declared reason-such as undue delay, bad faith or dilatory motive on the part of the movant,
repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the

opposing party by virtue of allowance of the amendment, futility of amendment, etc.-the leave

1 Counsel for Plaintiff drafted and filed the original motion and memorandum on February 5, 2021, however the
software used for rendering the PDF file did not function properly and the resulting PDF documents for this and
other documents counsel filed in another case on February 5" were truncated. This document has been printed
and scanned directly to PDF for filing and so it is not searchable.

 
Case 7:19-cv-00863-EKD-JCH Document 91 Filed 02/08/21 Page 2o0f3 Pageid#: 436

sought should, as the rules require, be 'freely given.’ Foman v_ Davis 371 U.S. 178, 182 (1962)
(reversing denial of motion to vacate judgment and allow amendment of Complaint)
ARGUMENT. AND AUTHORITIES

The timing of this Motion does not constitute any undue delay or burden upon the
Defendants. The Complaint has been amended in the proposed Fourth Amended Complaint to (i)
remove many factual allegations related to events that were alleged to have occurred on June 21,
20187, (ii) add important facts related to search of the Plaintiff’s home on September 6, 2018
and (iii) clarify the nature of the Plaintiff’s unlawful detention claims. No new counts or claims
are raised.

The Fourth Circuit has interpreted the "liberal rule" of 15(a) to "provide that ‘leave to
amend a pleading should be denied only when the amendment would be prejudicial to the
opposing party, there has been bad faith on the part of the moving party, or the amendment would
have been futile.’ " Laber v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006) (reversing denial of
motion to amend) (quoting Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986)
(same)).

As the proposed Fourth Amended Complaint does not raise any new counts or claims, it
is clearly not prejudicial to any of the defendants. Furthermore, the Plaintiff has not acted in bad
faith; the proposed Fourth Amended Complaint seeks only to clarify and correct errors that
resulted in part from difficulties related to the circumstances of his incarceration that the impact
those circumstances had upon his ability to communicate with counsel. There has been no

dilatory conduct; indeed, neither counsel for Plaintiff nor counsel for the defendants have

2 The Third Amended Complaint related these events as having occurred on June 21, 2018, but after consultation
with Mr. Tolley in response to the Defendant’s pleadings, Mr. Tolley realized that the actual date of the events
was June 16, 2018. However, this error is irrelevant as the Fourth Amended Complaint omits these events
entirely.

2.

 
Case 7:19-cv-00863-EKD-JCH Document 91 Filed 02/08/21 Page 3o0f3 Pageid#: 437

submitted any discovery requests or subpoenas and the proposed Fourth Amended Complaint
will not increase the scope or cost of discovery. Finally, the proposed Fourth Amended
Complaint is not futile as it both removes chaff and adds wheat to the factual allegations that can
only serve to clarify and narrow the issues in the case.
CONCLUSION
For all of the foregoing reasons, Plaintiff prays that this Court grant him leave to file the
proposed Fourth Amended Complaint.

Respectfully submitted,

TRAVIS WAYNE TOLLEY
By Counsel

By:  /s/M. Paul Valois
M. Paul Valois (VSB No. 72326)
Counsel for Plaintiff
JAMES RIVER LEGAL ASSOCIATES
7601 Timberlake Road
Lynchburg, Virginia 24502
Telephone: (434) 845-4529
Facsimile: (434) 845-8536
[Email: mvalois@vbclegal.com]

CERTIFICATE OF SERVICE

I hereby certify that on this 8" day of February, 2021, I electronically filed the foregoing
Memorandum with the Clerk of this Court using the CM/ECF system, which will automatically
send notice of this filing to all counsel of record.

/s/_ M. Paul Valois

 
